723 So. 2d 865 (1998)
Eli BUTLER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 96-4448.
District Court of Appeal of Florida, First District.
November 30, 1998.
Nancy A. Daniels, Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Attorney General; J. Ray Poole, Assistant Attorney General, Tallahassee, for appellee.
WEBSTER, J.
In this direct criminal appeal, the sole issue presented is whether appellant is entitled to be resentenced pursuant to the sentencing guidelines because the trial court failed timely to file written reasons justifying its upward departure sentence. It is undisputed that the trial court did explain on the record at the sentencing hearing why it was imposing an upward departure sentence. Although appellant's counsel objected to the reasons announced by the trial court during the sentencing hearing, appellant does not challenge the sufficiency of those reasons on appeal. Appellant did not object in the trial court to the failure timely to file written reasons justifying the departure sentence imposed. Because the issue raised was never presented to the trial court, it was not preserved. In addition, appellant has failed to demonstrate how he has been prejudiced by the failure timely to file written reasons. To the extent that error occurred, it is not "fundamental." Davis v. State, 661 So. 2d 1193 (Fla.1995). Accordingly, we affirm. § 924.051(3), Fla.Stat. (Supp.1996). See Weiss v. State, 23 Fla.L. Weekly D2380, 720 So. 2d 1113 (Fla. 3d DCA 1998); Jordan v. *866 State, 23 Fla.L. Weekly D2130, ___ So.2d ___, 1998 WL 621355 (Fla. 3d DCA Sept.16, 1998).
AFFIRMED.
WOLF and LAWRENCE, JJ., concur.